Title: To Thomas Jefferson from Theodore Foster, 21 July 1801
From: Foster, Theodore
To: Jefferson, Thomas


               
                  Dear Sir,
                  Providence July 21st. 1801
               
               Be pleased to accept my sincerest Thanks, for your Letter of the 6th. Ulto., which I Recd. the 15th,—the Day the General Assembly of this State met, at Newport, which I was obliged to attend during the Session. For more than a Fortnight, after my Return home, I was so much afflicted by an Inflamation in my Eyes and Face, (the Effect of a Sudden Cold), as to be unable to write. I should otherwise have done myself the Honour to have made an earlier Acknowledgment of the Obligations I am under, for the Information your Letter contained. It was the more interesting, on account of the Share this Town has in the Mediterranian Commerce, in which my Son-in-Law Stephen Tillinghast, is also personally engaged, having gone to the Mediterranian with a valuable Ship and Cargo, belonging to Messrs. Murray and Mumford, of New York: It relieved us from the Anxiety occasioned by the News Paper Publications that Hostilities had been actually commenced.—
               I was surprized to learn that Three Years Arrearages were due to Algiers. I hope however that the prompt Measures which your Excellency has taken to fulfil our Treaty with that Power will prevent a Rupture which, at this Time, would be peculiarly distressing. Many Vessels richly laden from the New England States have adventured to the different Ports of the Mediterranean, a great Proportion of which would, in that Event be probably lost. John Rogers of this Town Brother of Dr. Wm Rogers of Philadelphia, sailed some Weeks since for Palermo in Sicily, with a Ship and Cargo, I am told, of the Value of more than an Hundred Thousand Dollors.—and I believe there are still greater Adventures from Massachusetts.—As the Northern States are greatly interested, in the present and in the expected Commerce of the Eastern World, the Fitting out of our national Ships, which have sailed and which are about to sail, for its Protection, is a Measure universally popular in New England. It is however hoped that the pacific Disposition of our Country, tempered with manly Fortitude with Justice and Clemency, will, even on the Barbarous Coast of the South Side of the Mediterranian continue to be followed with their usual Advantages,—Neutrality and a flourishing Commerce.—That Policy is generally safe which springs from a benevolent, Generous Spirit, and is founded in Justice, shewing itself firm and undaunted, when Occasion shall require it, keeping itself however always within the Bounds of Reason and Prudence—Qua si adsent “nullum Numen abest.”—
               Your Answer to the Address of the Legislature of this State has been published, in all the Newspapers of New England, and has given universal Satisfaction. It has been the means as was anticipated by those who promoted the Address of adding to that Confidence in your Administration of the Government which has been rapidly increasing ever since its Commencement. Though there is a Party who are opposed and will continue to be opposed yet I believe it will wax weaker and weaker. Unless something extraordinary shall happen I think it doubtful whether an Attempt will be made to bring forward a Candidate, at the next Election against the present President, if proper Measures are seasonably taken to preserve and continue the Public Confidence, in the Executive Power. I suppose your Excellency has probably heard of the Entertainment given at Stephen Higginson’s in Boston, to Mr. Ellsworth, on his Arrival from Europe. It was then proposed, in a large Company of Essex Junto Federalists that Measures should be taken, for supporting the Election of General Pinckney and Mr. Rufus King as President and Vice President, at the next Election. Mr. Ellsworth was asked his Opinion.—He replied in his prompt, masterly and decisive Way.—He gave his Opinion fully and decidedly against any Attempt of the Kind, with such strong and forcible Reasons as are said to have had a great Effect, in discouraging any Attempt to support “the Phalanx of Opposition” recommended by General Hamilton, in his Public Address, at New York. The Reasons urged by Mr. Ellsworth have not got into Print, but will be remembered, and should Occasion require will be communicated to the Public, who will not fail of giving them the Weight they deserve.—
               I inclose a Copy of an Oration, delivered from this Town on the 4th Instant by Mr. Tristam Burges, not because I approve of the Sentiments he expressed, which participate too much of an intollerant unaccommodating Party Spirit. But that Your Excellency may have an Opportunity of Judging at least of the Character of the Orator, and of learning the Manner in which “Political Deception” is attempted to be kept up by high-toned Federalists in this part of the Country, at the same time that they charge it on the Friends of the present Administration. I was too unwell to be present at the Delivery of it.—
               Presuming on your Goodness and the Friendship with which you have been pleased to honour Me, I shall take the Liberty of writing, by the next Mail, on the Subject of an annual Publication, which I have sometime contemplated, intended to give an Historical and correct View of the Motives which influence the Counsels of the Country, more especially of the executive Power, so far as they are known, and it may be advisable to publish them, and of requesting the Favour of your Opinion of the Propriety and Feasibility of such an Undertaking, remaining in the mean Time with Sentiments of the highest Esteem & Respect most sincerely,
               Your Friend and Obedient Servt.
               
                  
                     Theodore Foster
                  
               
            